DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 16 August 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 16-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-15, in the reply filed on 16 August 2022 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As best understood by the examiner, Figure 1 illustrates an exemplary surgical guidance system according to the prior art (see paragraph [0026]).
Claim Objections
Claims 1, 7, 10, and 15 are objected to because of the following informalities:  claims 1, 01, and 15 present characters within parentheses, which appear to be reference characters (see MPEP 608.01(m)). Conventionally, such characters are reference characters, the use of reference characters is to be considered as having no effect on the scope of the claims. (MPEP 608.01(m)). The characters are recited as though they identify steps or substeps, however the characters are not referenced subsequently.  The examiner thus notes that the characters within the parentheses are understood to have no effect on the scope of the claims, but also do not necessarily offer an opportunity for confusion.  Applicant could overcome this objection by removing the opening parenthesis (e.g. “(a)” becomes “a)”).
The examiner reserves the right to present an objection to the drawings.
Claim 1 recites “to thereby forming” at line 11.  This is grammatically irregular.  It appears that the claim should recite “to thereby form” instead.
Claim 7 recites “an first radial surface” at lines 2-3.  Conventionally, this should recite “a first radial surface” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of manufacturing a surgical instrument” at line 1 and instructs that the surgical instrument includes “a shaft assembly having a first tube and a second tube, wherein the first tube extends from a proximal first end portion to a distal second end portion, wherein the second tube extends from a proximal second end portion to a distal second end portion and is positioned coaxially within the first tube such that the distal second end portion is positioned adjacent to the distal first end portion, wherein the second tube further includes an opening positioned at or near the distal second end portion and defines a lumen extending from the proximal second end portion to the distal second end portion in communication with the opening.”  There are no method steps recited which manufacture or provide the second tube having such opening, nor position such tube within the first tube.  It is unclear whether one having ordinary skill in the art would recognize how to manufacture a surgical instrument or the preamble only by performing the claimed step. 
Claims 2-15 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 11
Claims 1-2, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2004/0116957 to Nishide et al. (hereinafter “Nishide”)
Regarding claim 1, Nishide discloses a method of manufacturing a surgical instrument (catheter; see Fig. 1), wherein the surgical instrument includes a shaft assembly (1) having a first tube (8 and 2) and a second tube (7), wherein the first tube extends from a proximal first end portion (upper end with respect to Fig. 3) to a distal first end portion (bottom end with respect to Fig. 3), wherein the second tube (7) a proximal second end portion (upper end with respect to Fig. 3) to a distal second end portion (bottom end with respect to Fig. 3) and is positioned coaxially within the first tube (8) such that the distal second end portion is positioned adjacent to the distal first end portion (see Fig. 3), wherein the second tube further includes an opening (unnumbered in Fig. 3) positioned at or near the distal second end portion (bottom end with respect to Fig. 3) and defines a lumen (6) extending from the proximal second end portion to the distal second end portion in communication with the opening (see Fig. 3), the method comprising: a) engaging a die (see paragraph [0097]) against the distal first end portion of the first tube while simultaneously moving the die relative to the distal first end portion of the first tube along a predetermined path to thereby form the distal first end portion with a predetermined shape to thereby manufacture at least a distal portion of the surgical instrument (see Fig. 3).
Regarding claim 2, Nishide discloses the limitations of claim 1, and further Nishide discloses heating the distal end of the first end portion (at 2) of the first tube (see paragraph [0097]).
Regarding claim 7, Nishide discloses the limitations of claim 1, and further Nishide discloses that the predetermined shape is a coaxial hole extending through the distal first end portion and surrounded by a second radial surface sized to engage a first radial surface of the distal second end portion (see lower end of Fig. 3).
Regarding claim 11, Nishide discloses the limitations of claim 1, and further Nishide discloses inserting the second tube (7) into the first tube (8, 2) thereby assembling at least a portion of the shaft assembly such that the distal second end portion engages the distal first end portion (see Fig. 3; distal end of outer tube 8 and 2 is in contact with distal end portion of inner tube 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1-2, and 11 and Claims 3-6, and 8
Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0069831 to Miller et al. (hereinafter “Miller”) in view of United States Patent 6,742,236 to Dion et al. (hereinafter “Dion”).
Regarding claim 1, Miller discloses a surgical instrument (see abstract), wherein the surgical instrument includes a shaft assembly (see Fig. 7) having a first tube (40) and a second tube (50), wherein the first tube (40) extends from a proximal first end portion (right side of Fig. 7) to a distal second end portion (left side of Fig. 7), wherein the second tube (50) extends from a proximal second end portion (at right side of Fig. 7) to a distal second end portion (at right side of Fig. 7) and is positioned coaxially within the first tube (50; see Fig. 7) such that the distal second end portion is positioned adjacent to the distal first end portion (see Fig. 7), wherein the second tube further includes an opening (absence of material at 52) positioned at or near the distal second end portion (at left end of tube 50; see Fig. 7) and defines a lumen (radial gap between tubes 40, 50) extending from the proximal second end portion to the distal second end portion (see Fig. 7) in communication with the opening (at 52).  Miller does not explicitly disclose a step of engaging a die against the distal first end portion of the first tube while moving the die relative to the distal first end portion to form the distal first end portion.  However, it is known in the art of surgical instruments to form tubular members using a die.
For example, Dion teaches forming such a member for a surgical cutting device (see abstract).  Dion teaches providing a tubular member (80) and engaging an end portion of the tubular member with a die (40, comprising die heads 42, mandrel 104) and moving the die relative to the end of the tubular member during forming (see Col. 4, lines 46-59 and Col. 5, lines 13-23) along a predetermined path to form the end of the tubular member with a predetermined shape (Col. 5, lines 46-65), that shape being a generally hemispherical or dome shaped (see Fig. 3 and Fig. 7A).  Dion teaches that forming tubular members using its method allows for forming components having close or tight tolerances (Col. 2, lines 44-48).
It would have been obvious to one having ordinary skill in the art to form the well-known surgical instrument configuration taught by Miller using well-known and conventional forming techniques, such as the die shaping taught by Dion. (See MPEP 2143(A)).  The resulting method would predictably produce a surgical instrument having the shape and configuration taught by Miller in a predictable manner without modification of the principles of Miller.  Further, where tight tolerances for components is desirable, Dion teaches that such tolerances may be achieved. (See MPEP 2143(C)).
Thus, the combination of Miller and Dion teaches the limitations of claim 1.
Regarding claim 2, the combination of Miller and Dion teaches the limitations of claim 1, Dion teaches heating the distal first end portion of the first tube (see Col. 7, line 66 – Col. 8, line 5).
Regarding claim 3, the combination of Miller and Dion teaches the limitations of claim 1, and further Dion teaches rotating the first tube (80) relative to the die (40; see Col. 4, lines 47-51).
Regarding claim 4, the combination of Miller and Dion teaches the limitations of claim 1, and further Dion teaches that moving the die (40) further includes translating the die (40; see Col. 6, lines 28-33, translated along distance D) relative to the distal first end portion (86) along the predetermined path such that at least a portion of the predetermined path includes a predetermined arcuate path portion (see Figs. 2C and 2D).
Regarding claim 5, the combination of Miller and Dion teaches the limitations of claim 1, and further Dion discloses that the predetermined shape is a predetermined hemispherical dome shape (see Figs. 2D and 7A at dome portion 86).
Regarding claim 6, the combination of Miller and Dion teaches the limitations of claim 1, and further Dion teaches forming a first window opening (see Col. 10, lines 21-24) in the distal first end portion of the first tube (80), wherein the first window opening is configured to communicate with a second window opening in the distal second end portion of the second tube (see Fig. 7 of Miller; any window opening in a radial sidewall of the outer tube will be in fluid communication with an opening in the inner tube).
Regarding claim 8, the combination of Miller and Dion teaches the limitations of claim 1, and further Dion teaches that the first tube (80) is unitarily formed from the distal first end portion to the proximal first end portion (see Fig. 2C).
Regarding claim 11, the combination of Miller and Dion teaches the limitations of claim 1, and further Miller teaches inserting the second tube (50; see paragraph [0035], inner tube travels towards distal end of outer tube) into the first tube (40) thereby assembling at least a portion of the shaft assembly such that the distal second end portion engages the distal first end portion (at left end of Fig. 7).
Claims 12-14
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide as applied to claim 1 above, and further in view of United States Patent Application Publication 2002/0198492 to Miller et al. (hereinafter “Miller ‘492”) and further in view of United States Patent 5,810,202 to Hoback et al. (hereinafter “Hoback”).
Regarding claim 12, Nishide discloses the limitations of claim 11, however Nishide does not explicitly disclose welding the first tube to the second tube at the engagement therebetween to define a seam.
However, it is known in the art of surgical devices to weld inner tube and outer tubes together. For example, Miller ‘492 teaches a balloon catheter (see title) including an outer tube (170, 160) and an inner tube (172; see Fig. 2A).  Miller ‘492 teaches that the tubes may be joined together by welding (see paragraph [0052]) to connect the components together.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nishide to include joining the inner tube and the outer tube by welding, as taught by Miller ‘492. (See MPEP 2143(A)). The resulting method would predictably produce a surgical device secured in a conventional manner, without modification of the principles of operation of Nishide.
The combination does not explicitly disclose that the weld defines a seam.  However, it is further known in the art of surgical devices to provide welds which define a seam.  
For example, Hoback teaches a surgical device (10) formed of an inner member and an outer member (12, 14) which are joined at a common area by a single weld seam (see Col. 5, lines 32-37) which ensures that the relative position of the respective components remains in operable alignment with one another.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nishide and Miller ‘492 to provide the joining welding as a single weld seam, as taught by Hoback. (See MPEP 2143(C)). The resulting method would advantageously result in the production of a surgical tool having components secured together such that the components remain in alignment with one another after production.
Thus, the combination of Nishide, Miller ‘492, and Hoback teaches the limitations of claim 12.
Regarding claim 13, the combination of Nishide, Miller ‘492, and Hoback teaches the limitations of claim 12, and further Miller ‘492 teaches that the shaft assembly has a distal assembly face (rightmost side of 4D) and a seam is positioned on the distal assembly face (see paragraph [0059]; welding may be used to joint the components together, and as shown in Fig. 4D, components meet at distal assembly face).
Regarding claim 14, the combination of Nishide, Miller ‘492, and Hoback teaches the limitations of claim 12, and further Hoback teaches that that shaft assembly has only one seam (see Col. 5, lines 32-37). Thus, the combination would have only one seam at the joint between the inner tube and the outer tube at the joint shown by Miller ‘492.
Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller and Dion as applied to claim 1 above, and further in view of United States Patent Application Publication 2014/0364725 to Makower (hereinafter “Makower”).
Regarding claim 9, the combination of Miller and Dion teaches the limitations of claim 1, however the combination does not explicitly disclose securing a position sensor to the first tube or the second tube.  However, it is known in the art of surgical instruments to provide position sensors.
For example, Makower teaches providing surgical instruments with position sensors.  Makower teaches a computer assisted surgery system (see paragraph [0007]) is known in the art and may include providing sensors mounted on surgical instruments to track the position of each surgical instrument (see paragraph [0008]) and to provide such information to a computer.  Makower teaches that using sensor equipped surgical instruments may permit precise positioning of surgical instruments relative to the area being treated, reducing the amount of trauma patients experience (paragraph [0157]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Miller and Dion to include providing a position sensor attached to at least one of the first tube and the second tube which define the instrument, as taught by Makower.  (See MPEP 2143(C)). Advantageously, the combination would produce a method which facilitates knowing the precise location of the surgical device during surgery, reducing potential patient trauma.
Thus, the combination of Miller, Dion, and Makower teaches the limitations of claim 9.
Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Dion, and Makower as applied to claim 9 above, and further in view of WIPO Publication 2018/006046 to Barbagli et al. (hereinafter “Barbagli”)
Regarding claim 10, the combination of Miller, Dion, and Makower teaches the limitations of claim 9, however the combination does not explicitly teach measuring a resistivity value of the position sensor and determining whether or not the position sensor is operable based on the measured resistivity value.  However, it is known in the art of surgical navigation systems to test and verify sensors.
For example, Barbagli teaches a surgical navigation system (100) for providing information regarding surgical tools relative to a patient (see paragraph [0028]).  The navigation system may include a plurality of position sensors (position sensor system 220; see paragraph [0038]), which may be electromagnetic sensors (see paragraph [0037]).  Barbagli teaches a control system (112) which may detect faults or failures of various sensors (see paragraph [0038]).  Barbagli teaches that the control system may check for sensors providing readings which differ by more than a threshold amount (see paragraph [0038]).  While Barbagli does not explicitly disclose that the sensors are measured for resistivity, one having ordinary skill in the art would recognize that resistivity is either proportional or inversely proportional with electrical conductivity. In comparing measured values between multiple sensors (see paragraph [0038]) to determine that a sensor is a failure or fault and a threshold value, the analysis at least corresponds to determining resistivity of the respective electromagnetic sensors (see paragraphs [0064-0065]).  Barbagli teaches that upon detection of a fault with a sensor the control system may prevent the surgical tool from engaging the patient (see paragraph [0071]) and determine whether the tool should be maintained, removed, or replaced.
It would have been obvious to one having ordinary skill in the art to modify the method of the teachings of the combination of Miller, Dion, and Makower to include testing sensors as taught by Barbagli. (See MPEP 2143(C)). The resulting method would advantageously ensure that sensors are operating in a desired manner during surgical navigation, and allow for a control system to disengage the use of a surgical tool when the sensors associated with the tool are not performing correctly.  One having ordinary skill in the art would reasonably expect that such disengagement would advantageously reduce the opportunity for greater physical trauma to a patient during surgery.
Thus, the combination of Miller, Dion, Makower, and Barbagli teaches the limitations of claim 10.
Claim 15
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nishide with respect to claim 11 and further in view of Barbagli.
Regarding claim 15, Nishide discloses the limitations of claim 11, however Nishide does not explicitly disclose securing a position sensor to the first tube or the second tube and testing the position sensor to determine whether or not the sensor is operational. 
For example, Barbagli teaches a surgical navigation system (100) for providing information regarding surgical tools relative to a patient (see paragraph [0028]).  The navigation system may include a plurality of position sensors (position sensor system 220; see paragraph [0038]), which may be electromagnetic sensors (see paragraph [0037]).  Barbagli teaches a control system (112) which may detect faults or failures of various sensors (see paragraph [0038]).  Barbagli teaches that the control system may check for sensors providing readings which differ by more than a threshold amount (see paragraph [0038]).  Barbagli teaches that upon detection of a fault with a sensor the control system may prevent the surgical tool from engaging the patient (see paragraph [0071]) and determine whether the tool should be maintained, removed, or replaced, or that a sensor is providing low quality readings (see paragraph [0065]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Nishide to include providing position sensors and test such sensors, as taught by Barbagli. (See MPEP 2143(C)). The resulting method would advantageously reduce the opportunity for injuring a patient during surgery performed with the surgical tool by ensuring that the tool can be tracked with a surgical navigation tool. There is no welding required between the first tube and second tube.
Thus, the combination of Nishide and Barbagli teaches the limitations of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to surgical devices comprising tubular members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/29/2022